Non-Final Rejection

This is a reissue application of U.S. Patent No. 10,008,880 (“the ‘880 patent”). This application was filed 1/17/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
Applicant filed a preliminary amendment on 1/17/2020, in which claims 13 and 20 were amended and claims 22-38 were added. Claims 1-38 are pending.

Claim Objection
	Amendment filed 1/17/2020 is objected to because:

	1) It is improperly marked, as it uses strikethrough to delete material. In reissue single brackets are used for deletion. 37 CFR 1.173(d). 
	Strikethrough used in:
	Claim 13, lines 3, 5, 7, 9, 11 and 12.
	Claim 20, line 2.
	Correction is required in the next claim listing.

2)  Claims 22-38 are not fully compliant with 37 CFR 1.173.  37 CFR 1.173(c) requires that when any amendment is made to the claims applicant must include an explanation of the support in the disclosure of the patent for the changes made to the claims. For the preliminary amendment submitted 1/17/2020, there is no clear explanation of the support for the changes made by the addition of claims 22-38. Applicant merely stated that Claims 1-38 can be found in the Patent in (a) Fig, 1A, Column 2…, Applicant basically lumped everything together and did not provide separate support for each of the new claims. As a one time courtesy, an Office action is issued and not a notice of defective amendment. Patent owner’s next response must correctly address 37 CFR 1.173(c) to overcome this objection.
	

Claim Construction 112(f)
	The MPEP explains when a claim term invokes 35 U.S.C. 112(f). MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine the scope of means-plus-function limitations:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following terms are analyzed under 35 U.S.C. 112(f):

	Controller:

	
	Claim 1: a controller configured to (i) receive a total required flow rate of the liquid; (ii) calculate a total amount of electric power required to achieve the required total flow rate; (iii) receive an amount of power available from the utility electric grid; (iv) direct the substation to provide electric power to the plurality of electric motors; and (v), direct one or more electric power generating units in the plurality of mobile electric power generating units to provide electric power to the plurality of electric motors according to a priority order to meet the total amount of electric power, if the required amount of electric power exceeds the amount of power available from the utility electric grid.	

	Claim 6: the controller is further configured to determine a lowest emissions combination of mobile electric power generating units that provides the total amount of required electric power in combination with electric power received from the utility electric grid.  
	Claim 7: the controller is further configured to transmit a signal informing of an amount of electric power being received by the system.

	Claim 22: one or more controllers that allow the system to (i) receive a total required flow rate of the liquid; (ii) calculate a total amount of electric power required to achieve the required total flow rate; (iii) receive an amount of power available from the utility electric grid; (iv) direct the substation to provide electric power to one or more of the electric motors; and (v), direct one or more of the mobile electric power generating units to provide electric power to one or more of the electric motors according to a priority order to meet the total amount of electric power.

	Claim 23: one or more of the controllers direct one or more of the mobile electric power generating units to provide electric power if the required amount of electric power exceeds the amount of power available from the utility electric grid.

	
	Claim 28: one or more of the controllers selects one or more of the electric motors to be powered according to a priority order.


	Claim 29: one or more controllers capable of controlling electric power distribution from the plurality of electric power sources to one or more of the electric motors, one or more of the controllers configured to distribute power according to a priority order.

	
	Claim 30: one or more of the controllers are configured to determine (a) a lowest emissions combination of electric power sources capable of powering the one or more electric motors, (b) a highest reliability combination of electric power sources capable of powering the one or more electric motors, or (c) a weighted combination of lowest emissions and highest reliability combination of electric power sources capable of powering the one or more electric motors.



The claims do not use the words “means for” but instead use the word “controller”.  “Controller” does not necessarily imply any particular type of structure; therefore, it is deemed to be a generic placeholder for the word means. See Williamson, 792 F.3d at 1350 (distributed learning control module invokes 112(f)). The term is further modified by functional language in the cited features indicated above, and the limitation is not in any way further modified by any structure. The three prong test is met and 112(f) is invoked.
While a “controller” might not at first blush appear to be the typical nonce word, the Board has held in several informative decisions that a “processor” for performing a function invokes 112(f), as a processor that is programmed to perform a particular function does not provide sufficient structure in the claim for performing that function. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative).1 The Board has likewise determined that “controller” invokes 112(f). Ex parte Firra, No. 2020-000542 (PTAB Jan. 31, 2020); Ex parte Shartner, No. 2019-006111 (Sept. 23, 2020) (both nonprecedential). The examiner finds that a controller is even less structural than, or at least analogous to, a processor. 
In light of the finding that the term invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. As structure, the controller of the ‘880 patent is what performs the above quoted functions. The ‘880 patent states that “the controller 11 may be implemented by a computer processing system 12. Col. 3, ll. 18-19. 
“[W]hen the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a "new machine" because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, it is apparent that the “corresponding structure” herein is some form of storage medium programmed to perform the claimed functions. It is noted that an algorithm is sufficiently described in the specification as will be described below. An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). A person of ordinary skill in the art would understand how to implement such a computer program such as that described in the specification, and that description of an algorithm is sufficient. 

Claim 1: a controller configured to (i) receive a total required flow rate of the liquid; (ii) calculate a total amount of electric power required to achieve the required total flow rate; (iii) receive an amount of power available from the utility electric grid; (iv) direct the substation to provide electric power to the plurality of electric motors; and (v), direct one or more electric power generating units in the plurality of mobile electric power generating units to provide electric power to the plurality of electric motors according to a priority order to meet the total amount of electric power, if the required amount of electric power exceeds the amount of power available from the utility electric grid.	
Claim 22: one or more controllers that allow the system to (i) receive a total required flow rate of the liquid; (ii) calculate a total amount of electric power required to achieve the required total flow rate; (iii) receive an amount of power available from the utility electric grid; (iv) direct the substation to provide electric power to one or more of the electric motors; and (v), direct one or more of the mobile electric power generating units to provide electric power to one or more of the electric motors according to a priority order to meet the total amount of electric power.

Regarding the limitations in claims 1 and 22 above, the ’880 patent discloses that the priority order may be implemented by an algorithm 13 that is executed by the controller 11. Col. 4, ll. 12-16. The ‘880 patent further explains that the controller directs the electric motor operations that drive the pump to generate the required flow rate and the controller directs so that electric power may be supplied by any of the power sources or combination thereof in the plurality of the electric power source according to the priority order, as shown and described in Flowchart of Fig. 3, Col. 2, l. 47 - Col. 3, l. 2; Col. 3, l. 47- Col. 4, l. 24. 
 In addition, for the last limitation of claim 1, the ’880 patent additionally explains that the controller directs one or more electric power generating units in the plurality of electric power generating units to provide electric power to the plurality of electric motors in a priority order if the required amount of electric power exceeds the amount of power available from the utility electric grid until the total amount of electric power required is satisfied, as shown in block 35 of Flowchart in Fig. 3 and Col. 5, ll. 16-22.

	Claim 6: the controller is further configured to determine a lowest emissions combination of mobile electric power generating units that provides the total amount of required electric power in combination with electric power received from the utility electric grid.  

The ’880 patent explains that the controller places a high priority on using power with the lowest total emission when power would be supplied first by the utility electric grid and then, if required, by a fuel consuming generating unit having the lowest emissions for the power required, as described in Col. 2, l.53 – Col. 3, l. 2.

	Claim 7: the controller is further configured to transmit a signal informing of an amount of electric power being received by the system.
	The ’880 patent explains that the controller transmit a signal to a utility operating the utility electric grid informing the utility of an amount of electric power being received by the system. Col. 5, ll. 40-51.



	Claim 23: one or more of the controllers direct one or more of the mobile electric power generating units to provide electric power if the required amount of electric power exceeds the amount of power available from the utility electric grid.

The ’880 patent explains that the controller directs one or more electric power generating units in the plurality of electric power generating units to provide electric power to the plurality of electric motors in a priority order if the required amount of electric power exceeds the amount of power available from the utility electric grid until the total amount of electric power required is satisfied, as shown in block 35 of Flowchart in Fig. 3 and Col. 5, ll. 16-22.

	Claim 28: one or more of the controllers selects one or more of the electric motors to be powered according to a priority order.

The ’880 patent explains that the controller directs one or more electric motors in a priority order if the required amount of electric power exceeds the amount of power available from the utility electric grid, as shown in block 35 of Flowchart in Fig. 3 and Col. 5, ll. 16-22.

	Claim 29: one or more controllers capable of controlling electric power distribution from the plurality of electric power sources to one or more of the electric motors, one or more of the controllers configured to distribute power according to a priority order.

The ’880 patent explains that the controller controls electric power distribution from a plurality of electric power sources to a plurality of electric devices requiring electric power and that the power is distributed by the controller according to a priority order, which places a higher priority on using power from certain power supplies first based on a desired criterion, as shown in blocks 34, 35 of Flowchart in Fig. 3 and Col. 2, ll. 47-56.

	Claim 30: one or more of the controllers are configured to determine (a) a lowest emissions combination of electric power sources capable of powering the one or more electric motors, (b) a highest reliability combination of electric power sources capable of powering the one or more electric motors, or (c) a weighted combination of lowest emissions and highest reliability combination of electric power sources capable of powering the one or more electric motors.

The ’880 patent explains that the controller controls the power distribution which places a higher priority on using power from certain power supplies first based on a desired criterion i.e., lowest emission or highest reliability or including weighting factors of both lowest emissions and highest reliability, as described in Col. 2, l. 52 – Col. 3, l. 2; Col. 4, ll. 12-24.







Claim Rejections - 35 USC § 251
Reissue declaration: 

Claims 1-38 are rejected under 35 U.S.C. 251 for a defective reissue declaration. 
The declaration filed 1/17/2020 includes the following error statement:
The patent as issued is wholly or partly inoperative by reason of the patentee claiming less than it had a right to claim in the patent. The application seeks to broaden one or more claims, including by adding new claims 22-38.

As a first issue, this is a broadening reissue, but applicant has not specified a claim from the original patent that applicant seeks to broaden. See 37 CFR 1.175(b); MPEP 1414 II.(B). 
As a second issue, the error statement in the declaration is not sufficient because it does not actually recite claim language wherein lies the error, what is being broadened regarding original claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,140,110 to Coli et al. (“Coli”).

	Regarding claim 29:


	 A system for supplying electric power to one or more electric motors coupled to formation treatment pumps, the system comprising: 
	Coli discloses a system and method for hydraulic stimulation of underground hydrocarbon-bearing formations, the method including the steps of: providing a dedicated source of electric power at a site containing a wellbore to be fractured; providing one or more electric fracturing modules at the site, each electric fracturing module comprising an electric motor and a coupled fluid pump, each electric motor operatively associated with the dedicated source of electric power; (col. 2, ll. 6-16).

	one or more electric motors, each motor coupled to a well treatment pump configured to treat an earth formation by pumping a liquid into a borehole penetrating the earth formation;
	Coli discloses delivering fracturing fluid to a wellbore; providing one or more electric fracturing modules at the site, each electric fracturing module comprising an electric motor and a coupled fluid pump; providing a wellbore treatment fluid for pressurized delivery to a wellbore, wherein the wellbore treatment fluid can be continuous with the fluid pump and with the wellbore; and operating the fracturing unit using electric power from the dedicated source to pump the treatment fluid to the wellbore. (col. 2, ll. 9-21).

	a plurality of electric power sources; 
	Coli discloses a plurality of electric power sources. Coli discloses that the dedicated source of electrical power can be a turbine generator. A source of natural gas can be provided, wherein the natural gas is used to drive the turbine generator in the production of electrical power. (col. 3, ll. 17-21). Coli further discloses that grid power may be accessible on-site in certain fracturing operations. (col. 7, ll. 4-5).

	a substation connecting one or more of the electric power sources in the plurality of electric power source to one or more of the electric motors; 
	Coli discloses a substation (fracturing module 20) connecting the dedicated source of electricity to the electric motor 21. (col. 2, ll. 46-48). Colin further discloses that during fracturing, fracturing module 20 is operatively associated with turbine generator 30 to receive electric power therefrom. (Col. 6, ll. 47-49).

	one or more controllers capable of controlling electric power distribution from the plurality of electric power sources to one or more of the electric motors, one or more of the controllers configured to distribute power according to a priority order.
	Coli discloses a drive housing for controlling electric motor 21 … to step down the voltage of the power from turbine generator 30 to a voltage appropriate for electric motor 21. (col. 7, ll. 46-50); Coli sets priority order in a fracturing operation by initially using natural gas power generators and not using grid power in the startup stage of the operation since during startup of a fracturing operation, massive amounts of power are required such that the use of grid power would be impractical. Natural gas powered generators are more suitable for this application based on the likely availability of natural gas on-site and the capacity of natural gas generators for producing large amounts of power. (col. 7, ll. 8-11)

	Regarding claim 34:

	A method for supplying electric power to a one or more electric motors coupled to hydraulic fracturing pumps, the method comprising:
	Coli discloses a system and method for hydraulic stimulation of underground hydrocarbon-bearing formations, the method including the steps of: providing a dedicated source of electric power at a site containing a wellbore to be fractured; providing one or more electric fracturing modules at the site, each electric fracturing module comprising an electric motor and a coupled fluid pump, each electric motor operatively associated with the dedicated source of electric power; (col. 2, ll. 6-16).

	connecting one or more electric motors to one or more hydraulic fracturing pumps;
	Coli discloses delivering fracturing fluid to a wellbore; providing one or more electric fracturing modules at the site, each electric fracturing module comprising an electric motor and a coupled fluid pump; providing wellbore treatment fluid for pressurized delivery to a wellbore, wherein the wellbore treatment fluid can be continuous with the fluid pump and with the wellbore; and operating the fracturing unit using electric power from the dedicated source to pump the treatment fluid to the wellbore. (col. 2, ll. 9-21).

	connecting the one or more electric motors to a substation;
	Coli discloses a substation (fracturing module 20) connecting the dedicated source of electricity to the electric motor 21. (col. 2, ll. 46-48). Colin further discloses that during fracturing, fracturing module 20 is operatively associated with turbine generator 30 to receive electric power therefrom. (Col. 6, ll. 47-49).

	connecting a plurality of electric power sources to the substation;
	Coli discloses a substation (fracturing module 20) connecting the dedicated source of electricity to the electric motor 21. (col. 2, ll. 46-48). Coli discloses using both natural gas powers generators and grid power, specifically Coli discloses not using grid power in the startup stage of the operation. (col. 7, lll.8-11)

	configuring one or more controllers to be in communication with the substation;
	Coli discloses a drive housing for controlling electric motor 21 … to step down the voltage of the power from turbine generator 30 to a voltage appropriate for electric motor 21. (col. 7, ll. 46-50);

	selecting, by use of one or more of the controllers, a first electric power source in the plurality of electric power sources according to a priority order;

	Coli discloses a drive housing for controlling electric motor 21 … to step down the voltage of the power from turbine generator 30 to a voltage appropriate for electric motor 21. (col. 7, ll. 46-50); Coli sets priority order in a fracturing operation by initially using natural gas power generators and not using grid power in the startup stage of the operation since during startup of a fracturing operation, massive amounts of power are required such that the use of grid power would be impractical. Natural gas powered generators are more suitable for this application based on the likely availability of natural gas on-site and the capacity of natural gas generators for producing large amounts of power. (col. 7, ll. 8-11). Natural gas power used during startup of a fracturing operation can be seen as a first electric power source, which was selected for use.

	directing, by use of one or more of the controllers, the substation to provide electric power from the first electric power source to one or more of the electric motors;
	Coli discloses a drive housing for controlling electric motor 21 … to step down the voltage of the power from turbine generator 30 to a voltage appropriate for electric motor 21. (col. 7, ll. 46-50); Coli sets priority order in a fracturing operation by initially using natural gas power generators and not using grid power in the startup stage of the operation since during startup of a fracturing operation, massive amounts of power are required such that the use of grid power would be impractical. Natural gas powered generators are more suitable for this application based on the likely availability of natural gas on-site and the capacity of natural gas generators for producing large amounts of power. (col. 7, ll. 8-11). Natural gas power used during startup of a fracturing operation can be seen as a first electric power source, which was directed for use.

	selecting, by use of one or more of the controllers, a second electric power source in the plurality of electric power sources according to a priority order; and
	Coli discloses a drive housing for controlling electric motor 21 … to step down the voltage of the power from turbine generator 30 to a voltage appropriate for electric motor 21. (col. 7, ll. 46-50); Coli sets priority order in a fracturing operation by initially using natural gas power generators and not using grid power in the startup stage of the operation since during startup of a fracturing operation, massive amounts of power are required such that the use of grid power would be impractical. Natural gas powered generators are more suitable for this application based on the likely availability of natural gas on-site and the capacity of natural gas generators for producing large amounts of power. (col. 7, ll. 8-11). Grid power used during other time that is not startup of a fracturing operation can be seen as a second electric power source, which was selected for use.

	directing, by use of one or more of the controllers, the substation to provide electric power from the second electric power source to the plurality of electric motors.
	Coli discloses a drive housing for controlling electric motor 21 … to step down the voltage of the power from turbine generator 30 to a voltage appropriate for electric motor 21. (col. 7, ll. 46-50); Coli sets priority order in a fracturing operation by initially using natural gas power generators and not using grid power in the startup stage of the operation since during startup of a fracturing operation, massive amounts of power are required such that the use of grid power would be impractical. Natural gas powered generators are more suitable for this application based on the likely availability of natural gas on-site and the capacity of natural gas generators for producing large amounts of power. (col. 7, ll. 8-11). Grid power used during other time that is not startup of a fracturing operation can be seen as a second electric power source, which was directed for use.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Coli in view of Malozemoff et al. (IEEE PES Power Systems Conference and Exposition, 2004, pp.1750-1754 vol. 3) (“Malozemoff”).


Regarding claims 31 and 36:
Coli does not disclose electric power being supplied to one or more of the electric motors by use of one or more superconducting cables. Malozemoff discloses superconductor technologies for a controllable and reliable high capacity grid, in which power transmission is carried out by superconducting cables. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use superconducting cables to transfer power since Malozemoff teaches numerous advantages for doing so to improve stability such as high current density and low losses, high power capacity, avoiding higher transmission voltage levels, with minimal local environmental impact, neither thermal nor electromagnetic. (Abs.)








Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Coli in view of GB 2416097A.  

Regarding claims 32 and 37:

	Coli does not disclose one or more synchronizers that synchronize the frequency of electric power from two or more of the electric power sources.  GB 2416097A discloses a communication system for downhole application, in which the frequency detection and synchronization circuitry 212 detects and synchronizes to the frequency of the power supply signal. It would have been obvious to a person of ordinary skill in the art at the time of the invention to include one or more synchronizers that synchronize the frequency of electric power from two or more of the electric power sources, since GB 2416097A teaches that the synchronization of the power signal frequency to the frequency of the power signal greatly improves the effective signal-to-noise ratio seen at the surface receiver. (p. 14, ll. 5-8).




Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Coli in view of JP 3783387.  

Regarding claims 33 and 38:
Coli discloses using switches to control the performing of required tasks relating to electric motors but does not specifically disclose the use of one or more switches to connect one or more of the electric power sources to one or more of the electric motors. JP 3783387 teaches an uninterruptible switching system between different power sources, which can perform uninterruptible switching without trouble even if a bad instrument transformer is not used as a temporary switch. [0017]. It would have been obvious to a person of ordinary skill in the art to use a switching system that is uninterruptible for supplying power, as taught by JP 3783387, to connect one or more of the electric power sources to one or more of the electric motors in Coli’s system.  

Allowable Subject Matter
Claims 1-28 are allowable over the prior art subject to the issues noted above. 
Claims 30 and 35, each is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to the issues noted above.
The following is a statement of reasons for the indication of allowable subject matter: 
There is not taught or disclosed in the prior art
Regarding claim 1, a system for supplying electric power to a plurality of electric motors coupled to formation treatment pumps including a total required flow rate of liquid to a total amount of electric power required to acquire the total flow rate and a priority order of one or more mobile electric power generating units to meet the total amount of electric power, if the required amount of electric power exceeds the amount of power available from the utility electric grid.
Regarding claim 13, a method for supplying electric power to a plurality of electric motors coupled to hydraulic fracturing pumps including a total required flow rate of liquid to a total amount of electric power required to acquire the total flow rate and a priority order of one or more mobile electric power generating units to meet the total amount of electric power.2
Regarding claim 22, a system for supplying electric power to one or more electric motors coupled to formation treatment pumps including a total required flow rate of liquid to a total amount of electric power required to acquire the total flow rate and the received electric power is in line with a priority order to meet the total amount of the electric power.
Regarding claim 30 and claim 35, a system for supplying electric power to one or more electric motors coupled to formation treatment pumps, in which one or more of the controllers are configured to determine (a) a lowest emissions combination of electric power sources capable of powering the one or more electric motors, (b) a highest reliability combination of electric power sources capable of powering the one or more electric motors, or (c) a weighted combination of lowest emissions and highest reliability combination of electric power sources capable of powering the one or more electric motors.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent is or was involved. This would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh M. Nguyen whose telephone number is 571-272-1749.  The examiner can normally be reached on M-Th 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home




/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
/HETUL B PATEL/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These decisions are available from the Board’s web page entitled “Key Decisions Involving Functional Claiming” at http://www.uspto.gov/patents-application-process/appealing-patent-decisions/decisions-and-opinions/key-decisions.  Informative decisions are not binding, but are labelled as such based on such considerations as providing Board norms on recurring issues.
        2 It is noted that conditional limitations in method claims are not given patentable weight. therefore the “if” statement is not included here. See Ex parte Schulhauser, Appeal No. 2013-007847 (P.T.A.B. Apr. 28, 2016) (precedential).